DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US20180029656A1), henceforth referred to as Barnes.
Regarding Claim 1, Barnes discloses a modular trailer comprising: a base frame (Figure 1a: Trailer body 2), a side-rail assembly configured to be secured to said base frame (Figure 1a: Modular side rail 8 attached to trailer body 2), wherein said side-rail assembly comprises an elongated side rail and a plurality of uprights extending from said side rail (Figure 1b: Uprights 14 and top rail 16), and a plurality of connection assemblies configured to secure said side-rail assembly to said base frame (Figure 6: Details AA - Details DD show connection assemblies  to secure uprights to trailer body), wherein each connection assembly comprises an outer connection plate rigidly secured to an associated upright of said plurality of uprights (Figure 6: Details AA - Details DD show connection assemblies to secure uprights to trailer body, each with an outer portion that is secured to the corresponding upright), and one or more fasteners configured to extend through said base frame and into engagement with said outer connection plate (Figure 6: Details AA - Details DD show connection assemblies  to secure uprights to trailer body, attached with fasteners).
Regarding Claim 2, Barnes discloses said base frame is generally rectangular (Figure 1a: Trailer body 2 is rectangular), and comprises a pair of side frame elements and a front frame element extending between said side frame elements (Figure 1a: Trailer comprises side frames and front frame that extends between side frames).
Regarding Claim 3, Barnes discloses said side rail assembly comprises a pair of side portions and a front portion (Figure 1a: Trailer comprises side frames and front frame that extends between side frames), and wherein said side portions are configured to be engaged with said side frame elements (Figure 1a: Side rails are engaged with the side of the trailer body 2), and said front portion is configured to be engaged with said front frame element (Figure 1a: Front rail is engaged with the front of the trailer body 2).
Regarding Claim 13, Barnes discloses said uprights are flushly engaged with said base frame (Figure 13: Uprights flushly engaged with trailer body).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, in view of Rivers (US3091493A), henceforth referred to as Rivers.
With respect to claims 4-7, Barnes does not teach an inner or outer connection plate.  Rivers teaches of each connection assembly includes an inner connection plate secured to an interior side of said base frame (Figure 1: Connection plate bracket 51 secured to interior side of base frame); said inner connection plate is welded to said base frame (Column 3 lines 22-25: "An inwardly extending angle member bracket 51 is welded at 52 to structural member 11 and comprises an inwardly extending plate portion 53 and an end flange 54"); said inner connection plate includes one or more through holes (Figure 2: Bolt hole 57), wherein said base frame includes one or more through holes (Figure 2: Bolt holes 49), and wherein for each connection assembly, said fasteners extend through the through holes of said inner connection plate and said base frame to engage with said outer connection plate (Figure 2: Bolts 60 and 58); each outer connection plate includes one or more through holes and one or more nuts engaged with said through holes (Figure 2: Through hole 61 and nut 62).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer structure of Barnes with the connection plates of Rivers in order to increase strength and make an easily assembled and disassembled connection (Column 3 lines 40-46: “The drawing together of lug 4'7 and flange portion 54 by bolt 60 greatly reduces any tendency of the end portion 48 to move along or to twist against plate portion 53 of the connecting bracket member 51 and provides' a readily assembled and disassembled though rigid connection between the lower side wall structural member 11 and the floor beams”).  Furthermore, Applicant's claim of a “weld nut" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Barnes.
With respect to Claims 8 and 9, Barnes does not teach a through hole with a nut. However, Rivers discloses the nuts engaged to an associated outer connection plate (Figure 2: Nut 62 engages with outer connection plate), the nuts of each connection assembly are configured to engage with associated through holes of said base frame to properly align the uprights with the base frame (Figure 2: nuts 62 and 59 engage with through holes 50 and 49 respectively to align upright 55 with floor beam 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer structure of Barnes with the connection plates and holes / fasteners of Rivers in order to increase strength and make an easily assembled and disassembled connection (Column 3 lines 40-46: “The drawing together of lug 4'7 and flange portion 54 by bolt 60 greatly reduces any tendency of the end portion 48 to move along or to twist against plate portion 53 of the connecting bracket member 51 and provides' a readily assembled and disassembled though rigid connection between the lower side wall structural member 11 and the floor beams”). Applicant's claim of a “weld nut" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Barnes. 
With respect to Claims 10-12, and 14, Barnes discloses each of said uprights comprises an angle bar including a first side and a second side angled with respect to each other so as to form an L-shape (Figure 5a: Upright 14 in "angled 2" configuration is L shaped). However, Barnes does not teach the inner and outer connection plates. Rivers discloses wherein for each connection assembly said outer connection plate extends between the first and second sides of the associated upright (Figure 2: Plate portion 53 of outer connection member 51 extends between inner and outer surface of upright 55), side edges of said outer connection plate are respectively angled toward the first and second sides of said associated upright so as to present weld areas (Figure 2: Welds 56 and 52), and wherein said outer connection plate is welded to said associated upright by weld having been placed in the weld areas (Figure 2: Welds 56 and 52), neither said weld nor said outer connection plate extends past distal ends of said first and second sides of the associated upright (Figure 2: Welds 56 and 52, and plate 51 do not extend past longitudinal axis of upright 55), and a modular trailer comprising: a base frame (Figure 1: Longitudinal rib portion covers connection portion from side, and girder 3 covers the connection portions from the front). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer structure of Barnes with the connection plates of Rivers in order to increase strength and make an easily assembled and disassembled connection (Column 3 lines 40-46: “The drawing together of lug 4'7 and flange portion 54 by bolt 60 greatly reduces any tendency of the end portion 48 to move along or to twist against plate portion 53 of the connecting bracket member 51 and provides' a readily assembled and disassembled though rigid connection between the lower side wall structural member 11 and the floor beams”).
Regarding Claim 15, Barnes discloses A modular trailer comprising: a base frame (Figure 1a: Trailer body 2), a side-rail assembly configured to be secured to said base frame (Figure 1a: Modular side rail 8 attached to trailer body 2), wherein said side-rail assembly comprises an elongated side rail and a plurality of uprights extending from said side rail (Figure 1b: Uprights 14 and top rail 16), and a connection assembly associated with each upright and configured to secure said side-rail assembly to said base frame (Figure 6: Details AA - Details DD show connection assemblies  to secure uprights to trailer body). However, Barnes does not teach hidden connection assemblies. Rivers discloses wherein when viewing said trailer from a lateral side, said connection assemblies are not visible (Figure 1: Longitudinal rib portion covers connection portion from side, and girder 3 covers the connection portions from the front). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer structure of Barnes with the hidden connections of Rivers in order to protect the connections from wear (Column 2 lines 64-66: “Member 11, as shown, includes an outwardly projecting longitudinal rib portion 25 to serve as a rub face”).
Regarding Claims 16-20, Barnes discloses a method of assembling a modular trailer, said method comprising the steps of:(a) providing the modular trailer comprising a base frame and a side-rail assembly configured to be secured to the base frame (Figure 1a: Modular side rail 8 attached to trailer body 2), wherein the side-rail assembly comprises an elongated side rail and a plurality of uprights extending from the side rail (Figure 1b: Uprights 14 and top rail 16), and (b) coupling each upright to the base frame via a connection assembly (Figure 6: Details AA - Details DD show connection assemblies  to secure uprights to trailer body), and each of the uprights comprises an angle bar including a first side and a second side angled with respect to each other so as to form an L-shape (Figure 5a: Upright 14 in "angled 2" configuration is L shaped).  However, Barnes does not teach connection plates. Rivers discloses each connection assembly comprises an outer connection plate rigidly secured to one of the uprights and one or more fasteners configured to extend through the base frame and into engagement with the outer connection plate (Figure 2: Outer connection plate 51 and upright 55 are welded to member 11, with bolts 58 and 60 securing the base frame member 5 to member 11), wherein when viewing the modular trailer from a lateral side, the connection assemblies are not visible (Figure 1: Longitudinal rib portion covers connection portion from side, and girder 3 covers the connection portions from the front), each connection assembly includes an inner connection plate secured to an interior side of the base frame (Figure 1: Connection plate bracket 51 secured to interior side of base frame), wherein the inner connection plate includes one or more through holes (Figure 2: Bolt hole 57), wherein the base frame includes one or more through holes (Figure 2: Through holes 49), and wherein after said coupling of step (b), the fasteners of each connection assembly extend through the through holes of the inner connection plate and the base frame to engage with the outer connection plate (Figure 2: Bolts 60 and 58 couple inner and outer connection plates), each outer connection plate includes one or more through holes and one or more nuts engaged with the through holes (Figure 2: Through hole 61 and nut 62), and wherein after said coupling of step (b), the weld nuts of each connection assembly are engaged with associated through holes of the base frame to properly align the uprights with the base frame (Figure 2: nuts 62 and 59 engage with through holes 50 and 49 respectively to align upright 55 with floor beam 5). wherein for each connection assembly the outer connection plate extends between the first and second sides of the associated upright (Figure 2: Plate portion 53 of outer connection member 51 extends between inner and outer surface of upright 55), and for each connection assembly, the outer connection plate does not extend past distal ends of the first and second sides of the associated upright (Figure 2: Welds 56 and 52, and plate 51 do not extend past longitudinal axis of upright 55). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer structure of Barnes with the connection plates of Rivers in order to increase strength and make an easily assembled and disassembled connection (Column 3 lines 40-46: “The drawing together of lug 4'7 and flange portion 54 by bolt 60 greatly reduces any tendency of the end portion 48 to move along or to twist against plate portion 53 of the connecting bracket member 51 and provides' a readily assembled and disassembled though rigid connection between the lower side wall structural member 11 and the floor beams”). Applicant's claim of a “weld nuts" is a product-by-process claim. Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Barnes.

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Stanley (US-10668952-B1), which discloses a modular, rectangular trailer with uprights that are able to be disconnected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614